Citation Nr: 1424348	
Decision Date: 05/30/14    Archive Date: 06/06/14

DOCKET NO.  11-16 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1959 to August 1973 and from August 1979 to December 1979.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Diabetes mellitus is manifested by no more than the requirement for insulin and restricted diet; required regulation of activities due to diabetes mellitus is not demonstrated at any point in the appeal period.


CONCLUSION OF LAW

The scheduler criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify was satisfied prior to the rating decision on appeal through June 2009, January 2010, October 2010, and March 2011 letters sent to the Veteran that fully addressed all notice elements.  The letters informed the appellant of what evidence was required to substantiate his increased rating claim, and of the Veteran's and VA's respective duties for obtaining evidence.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All other post-service treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The Veteran was afforded VA examinations in August 2009, August 2011, and March 2014.  The VA examinations are adequate for the purposes of evaluating the Veteran's disability, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and they provide an adequate discussion of relevant symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.



Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection for diabetes mellitus was granted in a May 2006 rating decision with an initial 20 percent evaluation assigned effective March 17, 2005.  This 20 percent evaluation has been continued by the November 2009 rating decision presently on appeal.  The Veteran contends that his diabetes mellitus results in regulation of activates and as such a rating in excess of 20 percent is warranted.  

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making disability ratings.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's diabetes mellitus is currently rated as 20 percent disabling under Diagnostic Code 7913.  This diagnostic code provides that when diabetes mellitus requires insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet, a 20 percent evaluation is merited.  When insulin, restricted diet, and regulation of activities are required, it is evaluated as 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Note (1) following the rating criteria provides that compensable complications of diabetes mellitus are rated separately unless they are used to support a total disability rating.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2013). 

The criteria for a 40 percent rating for diabetes mellitus are conjunctive not disjunctive-i.e., there must be insulin dependence and restricted diet and regulation of activities. "Regulation of activities" is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360 (2007).

After review of the evidence of record, the Board finds that the Veteran's diabetes mellitus does not most nearly approximate the criteria associated with a 40 percent evaluation.  Although the record demonstrates that the Veteran's diabetes mellitus requires daily insulin, an oral hypoglycemic agent, and a restricted diet, there is no medical evidence of regulation of activities.  See August 2009 VA Examination, August 2011 VA Examination, March 2014 VA Examination.  The Veteran has asserted that fatigue associated with his diabetes mellitus cause him to regulate his activities, i.e. avoid strenuous occupation and recreation activities.  See December 2009 Notice of Disagreement, May 2010 Veteran's Statement, March 2011 Veteran's Statement.  However, as discussed, medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho, supra.  Of the three medical examiners who have addressed this issue all indicated that the Veteran's activities are not regulated to avoid strenuous occupational or recreational activities to avoid hypoglycemic episodes.  August 2009 VA Examination, August 2011 VA Examination, March 2014 VA Examination.  

Additionally, the evidence does not demonstrate a disability picture that most closely approximates a 60 or 100 percent evaluation.  There is no indication the Veteran has experienced episodes of ketoacidosis or hypoglycemic reactions necessitating hospitalization.  Additionally, there is no evidence of record that he requires twice a month visits to his diabetic care provider.  See August 2009 VA Examination, August 2011 VA Examination, March 2014 VA Examination.  

The Board has considered whether a staged rating is appropriate in the instant case. See Hart, supra.  However, for the reasons discussed above, the Board finds that a preponderance of the evidence is against a higher evaluation at any point in the appeal period.  Therefore, the benefit of the doubt rule does not apply, and the claim for an increased evaluation for the Veteran's diabetes mellitus must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Additionally, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's diabetes mellitus with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Specifically, the criteria provides for ratings based on the requirement of insulin, regulation of diet, and regulation of activities.  

As the first prong of Thun has not been satisfied, the Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, the record does not indicate that the Veteran's is unable to maintain substantially gainful employment because of his diabetes mellitus, thus a remand for consideration of TDIU under Rice is not warranted in this case.


ORDER

An evaluation in excess of 20 percent for diabetes mellitus is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


